After one continuance and the refusal of another, the appellant was convicted by a jury of the felony of rape upon the body of a female child under the age of sixteen years, in violation of Sec. 4393, R.S. 1939, Mo. R.S.A. in the circuit court of Stone County, his punishment being assessed at imprisonment in the *Page 839 
penitentiary for a term of two years. His motion for new trial filed under Sec. 4125 was overruled, and he was granted allocution under Sec's 4102 and 4103. Thereafter, on the same day February 2, 1948, he appealed to this court, but has failed to perfect his appeal and file a bill of exceptions, as required by Laws Mo. 1941, p. 342, Sec. 4151, Mo. R.S.A.
Nevertheless, it is our duty to search the record proper for error, under Sec. 4150, R.S. 1939, Mo. R.S.A. We find the same to be in due form. In addition to the facts shown in the preceding paragraph, it should be stated that the information follows precedents, State v. Turmbull (Mo. Div. 2) 182 S.W.2d 524(1). Likewise, while the jury's verdict merely found the appellant "guilty as charged in the information" without specifying the crime of rape, that was sufficient under State v. Meininger (Mo. Div. 2) 290 S.W. 1007, 1009(6); State v. Elvins, 101 Mo. 243, 246(6), 13 S.W. 937, 938(4, 5).
Finding no error in the record proper, the judgment of conviction is affirmed. All concur.